Title: To Alexander Hamilton from William North, 25 September 1798
From: North, William
To: Hamilton, Alexander


          
            Dr Sir,
            Albany, September 25, 1798
          
          The Gentleman who will have the honor to present this, is my nephew, he wishes to receive an appointment in the Army, I have mentioned him to Mr McHenry for a Lieutenancy. If you think he will make an Officer I shall be oblidged by your having him appointed. His Grandfather was a Captain and in the Service of George the 2d, his father an ensign in the same service against the French in the war before the last—the young man may possibly inherit some military Virtues—If he gets into the army I will take care of their cultivation—his father at present is a Man of some note & property in the District of Main.
          I am happy to hear that you have removed from the City, where your friends supposed you endangered your life without sufficient reason. On the receipt of a letter from the War Office, urging my acceptance of the Office to which I was appointed, & in compliance with the wishes of my friends, & above all for the sake of our dear Country, & its good cause I determined to accept—I am therefore under the Command of my superiors, & of others.
          Your Orders I shall always receive with all the respect which becomes Your Obedt Hble Servant—
          
            W North
          
          
            Albany Sept 25 1798
          
        